Name: Commission Regulation (EEC) No 1216/82 of 18 May 1982 establishing unit values for the determination of the customs value of certain perishable goods/
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 141 / 13 COMMISSION REGULATION (EEC) No 1216/82 of 18 May 1982 establishing unit values (or the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 21 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982. For the Commission Karl-Heinz NARJES Member of the Commission (  ) OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 355, 10 . 12 . 1981 , p . 26 . No L 141 / 14 20 . 5 . 82Official Journal of the European Communities ANNEX 1.7 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-131 07.01-151 07.01 A II New potatoes 1 424 254-54 75-24 196-37 21-72 41 782 83-57 17-90 1.2 07.01-31 1 07.01-33 f 07.01 D I Cabbage lettuce 5 067 905-63 267-70 698-68 77-28 148 658 297-36 63-69 13 07.01-451 07.01-47 f 07.01 F II Beans of the species Phaseolus 5 261 940-45 278-00 725-54 80-25 154 374 308-79 66-14 1.4 ex 07.01-54 ex 07.01 G II Carrots 1 377 246-12 72-75 189 88 2100 40 401 80-81 17-31 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 680 1 021-63 300-07 782-68 86-86 166 431 332-78 71-88 1.6 07.01-63 ex 07.01 H Onions (other than sets) 1 435 256-59 75-85 197-96 21-89 42 120 84-25 18-04 1.7 07.01-67 ex 07.01 H Garlic 12 727 2 274-88 672-45 1 755-03 194-12 373 418 746-94 159-98 1.8 07.01-71 07.01 K Asparagus 11 888 2 124-84 628-10 1 639-28 181-32 348 790 697-68 149-43 1.9 07.01-73 07.01 L Artichokes 4 078 729-00 215-49 562-41 62-20 119 665 239-36 51-27 1.10 07.01-75 I 07.01-77 f 07.01 M Tomatoes 3 775 674-74 199-45 520-55 57-57 110 758 221-54 47-45 1.11 07.01-81 I 07.01-82 I 07.01 P I Cucumbers 1 728 308-92 91-32 238-33 26-36 50 710 101-43 21-72 1.12 07.01-93 07.01 S Sweet peppers 4 223 754-82 223-12 582-33 64-41 1 23 903 247-84 53-08 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2 115 378-13 111-77 291-72 32-26 62 070 124-15 26-59 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 2717 485-64 143-55 374-66 41-44 79 718 159-46 34-15 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 909 341-21 100-86 263-24 29-11 56 010 112-03 23-99 2.1 08.01-31 ex 08.01 B Bananas, fresh 2 020 361-05 106-72 278-54 30-81 59 265 118-54 25-39 2.2 ex 08.01-50 ex 08.01 C Pineapples , fresh 2 935 524-68 155-09 404-78 44-77 86 125 172-27 36-90 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 5 380 961-67 284-27 741-91 82-06 157 857 315-76 67-63 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 8 749 1 563-76 462-25 1 206-41 133-44 256 688 513-45 109-97 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 3 097 553-63 163-65 427-12 47-24 90 878 181-78 38-93 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines , Navelates, Salustianas, Vernas , Valencia lates, Maltese, Shamoutis, Ovalis , Trovita and Hamlins 1 761 314-80 93-05 242-86 26-86 51 675 103-36 22-13 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 269 226-83 67-05 174-99 19-35 37 234 74-48 15-95 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines , wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 093 196-58 57-73 150-60 16-71 32 024 64-03 13-83 2.6.2 08.02-31  Mandarins and Wilkings 2 554 461-52 135-05 351-74 39-09 74 221 149-63 31-45 2.6.3 08.02-32  Clementines 1 085 193-98 57-34 149-65 16-55 31 842 63-69 13 -64 2.6.4 08.02-34 j08.02-37 I  Tangerines and others 3 078 550-28 162-66 424-53 46-95 90 328 180-68 38-70 20 . 5 . 82 Official Journal of the European Communities No L 141 / 15 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 203 21502 63-56 165-88 1 8-34 35 295 70-60 15-12 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 716 306-85 90-70 236-73 26-18 50 369 100-75 21-58 2.8.2 ex 08.02-70  pink 3 381 604-32 178-64 466-22 51-57 99 199 198-42 42-50 2.9 08.04-11 08.04-19 08.04 A I Table grapes 6 756 1 207-60 356-96 931-64 103-05 198 226 396-51 84-92 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 3 874 692-52 204-71 534-27 59-09 113 676 227-38 48-70 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 4 101 733-12 216-71 565-59 62-56 120 341 240-71 51-55 08.06-38 2.12 08.07-10 08.07 A Apricots 4 894 885-12 264-50 676-25 74-92 142 703 289-97 61-27 2.13 ex 08.07-32 ex 08.07 B Peaches 7 042 1 258-76 372-09 971-12 107-41 206 625 413-31 88-52 2.14 ex 08.07-32 ex 08.07 B Nectarines 10 134 1 830-97 535-79 1 395-45 155-11 294 456 593-64 124-77 2.1 5 08.07-51 I 08.07-55 I 08.07 C Cherries 3 482 629-65 188-16 481-07 53-30 101 516 206-27 43-59 2.16 08.07-71 1 08.07-75 f 08.07 D Plums 8 371 1 496-78 442-25 1 150-25 127-76 242 899 490-88 103-76 2.17 08.08-11 I 08.08-15 J 08.08 A Strawberries 7 365 1 316-42 389-13 1 015-60 112-33 216 089 432-24 92-58 2.18 08.09-11 ex 08.09 Water melons 1 925 344-21 101-74 265-55 29-37 56 501 11301 24-20 2.19 08.09-19 ex 08.09 Melons (other than water melons) 4 527 809-20 239-10 624-28 69-05 132 829 265-69 56-91 2.20 ex 08.09-90 ex 08.09 Kiwis 20 805 3 718-62 1 099-23 2 868-86 317-32 610 406 1 220-99 261-52